Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on 2/16/21.
The application has been amended as follows: 
Claim 12, line 1, the term “claim 11” has been changed to claim 10.
Claim 14, line 1, the term “claim 13” has been changed to claim 10.
Claim 15, line 1, the term “claim 13” has been changed to claim 10.
Claim 16, line 1, the term “claim 11” has been changed to claim 10.

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end; and a plurality of magnetically permeable shaft strips disposed along a shaft length of the elongate shaft, wherein:

the plurality of magnetically permeable shaft strips are circumferentially spaced apart from one another in a radial direction
the magnetically permeable shaft strips longitudinally extend along the elongate shaft; and
a longitudinal length of each one of the plurality of magnetically permeable shaft strips varies with respect to one another”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793